Rodey, Judge,
filed the following memorandum:
This cause is before us on a motion of the plaintiffs for the *533allowance of an attorneys’ fee, wbicb counsel request be fixed at the sum of $450.
The court regrets that it has heretofore allowed several attorneys’ fees in different cases under local statute in this court, and will assume that counsel applying for the same did not know the matter was stare decisis here, because the court’s attention has not been called to the matter before. In the case of Barbosa v. Bird, 1 Porto Rico Fed. Rep. 19, that question was settled.
Therefore, no fee will be allowed save in accordance with some law of the United States, and the application in this case for any other or different fee wil be denied. An order to that effect will be entered.